IN THE SUPREME COURT OF IOWA
                             No. 13–0103

                          Filed May 10, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

BRIAN LOREN STOWE,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

infractions and recommends his license be revoked.     LICENSE

REVOKED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Brian Loren Stowe, Waverly, pro se.
                                    2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against the respondent, Brian L. Stowe, alleging violations of

the Iowa Rules of Professional Conduct and Iowa Court Rules. A division

of the Grievance Commission of the Supreme Court of Iowa found

Stowe’s conduct violated numerous provisions of the rules and

recommended we revoke his license to practice law. We are required to

review the commission’s report. See Iowa Ct. R. 35.11. On our de novo

review, we find the Board established by a convincing preponderance of
the evidence that Stowe committed violations of our rules when he

converted a client’s funds.    Accordingly, we adopt the commission’s

recommendation and revoke Stowe’s license.

      I. Scope of Review.

      We review attorney disciplinary proceedings de novo.           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 601

(Iowa 2012). These proceedings are special, civil in nature, not criminal,

and are akin to an investigation by the court into the conduct of its

officers. Comm. on Prof’l Ethics & Conduct v. Wright, 178 N.W.2d 749,

750 (Iowa 1970).

      The Board must prove the disciplinary violations by a convincing

preponderance of the evidence.     McCarthy, 814 N.W.2d at 601.        “A

convincing preponderance of the evidence is more than a preponderance

of the evidence, but less than proof beyond a reasonable doubt.”       Id.

Accordingly, the burden on the Board is higher than the burden in civil

cases, but less than in criminal cases.   Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Evans, 537 N.W.2d 783, 784 (Iowa 1995).

      We deem factual matters admitted by an attorney in an answer as

established, regardless of the evidence in the record. See Iowa Supreme
                                      3

Ct. Comm’n on Unauthorized Practice of Law v. Sturgeon, 635 N.W.2d 679,

686 n.1 (Iowa 2001) (rejecting the attorney’s argument that the record

did not support license revocation because the attorney admitted the

misconduct in his answer); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Torgerson, 585 N.W.2d 213, 213–14 (Iowa 1998) (finding rule

violations when the attorney admitted collection of a clearly excessive

fee).   But see Iowa Supreme Ct. Att’y Disciplinary Bd. v. Gailey, 790
N.W.2d 801, 804 (Iowa 2010) (“[W]e will not be bound by a stipulation of

a violation or of a sanction in reaching our final decision in a disciplinary
case.”).

        We    give   respectful   consideration    to   the     commission’s

recommendations, but they are not binding upon us.            McCarthy, 814
N.W.2d at 601. We may impose a greater or lesser sanction than the

commission recommends upon proof of misconduct. Id.; see also Iowa

Ct. R. 35.11. Our determination of the appropriate sanction “is guided

by the nature of the alleged violations, the need for deterrence, protection

of the public, maintenance of the reputation of the bar as a whole, and

[the attorney’s] fitness to continue in the practice of law.”     Comm. on

Prof’l Ethics & Conduct v. Kaufman, 515 N.W.2d 28, 30 (Iowa 1994). The

primary purpose of lawyer disciplinary proceedings is to protect the

public, not punish the lawyer.       Comm. on Prof’l Ethics & Conduct v.

Tullar, 466 N.W.2d 912, 913 (Iowa 1991).

    II. Prior Disciplinary Proceedings and the Board’s Present
Complaint.

        This is not the first time the court has evaluated Stowe’s fitness to

practice law. On April 25, 2011, we granted the Board’s request for a

disability suspension of Stowe’s license and the appointment of a trustee,

due to his mental impairment and drug addiction.              We temporarily
                                     4

suspended his license once again on February 15, 2012, because Stowe

failed to timely respond to an inquiry by the Board.

       The current disciplinary action commenced on April 17, 2012,

when the Board brought a complaint against Stowe, alleging five counts

of misconduct.     The Board alleged Stowe’s plea to possession of

methamphetamine constituted misconduct reflecting adversely on his

honesty, trustworthiness, or fitness as a lawyer, in violation of Iowa Rule

of Professional Conduct 32:8.4(b).    Next, in counts two and three the

Board alleged Stowe breached our rules by mishandling client trust
funds, after he endorsed and cashed checks on two different clients’ trust

accounts without authority to do so.        The Board specifically cited

violations of Iowa Rules of Professional Conduct 32:1.3, 32:1.4, 32:1.15,

and 32:8.4(b), (c), and (d), in addition to Iowa Court Rules 45.1, 45.2(1)–

(2), and 45.7. In the fourth count, the Board alleged that Stowe tendered

bad checks, violating Iowa Code sections 714.1(6) and 714.2(5), as well

as Iowa Rule of Professional Conduct 32:8.4(b) and (c).       Finally, the

Board alleged that Stowe participated in the unauthorized practice of law

after we suspended his license, violating Iowa Rules of Professional

Conduct 32:5.5(a) and 32:8.4(c) and (d).

       The Board later added three additional counts to the complaint.

Count six alleged that Stowe violated our rules by being convicted of

felony forgery for writing two checks on a client’s private account without

permission, offending Iowa Rule of Professional Conduct 32:8.4(b) and

(c).   Count seven accused Stowe of committing another act of

unauthorized practice, in violation of Iowa Rules of Professional Conduct

32:5.5(a) and 32:8.4(c) and (d).     The Board’s final allegation accused

Stowe of engaging in illegal drug use and fraudulent billing activity with
                                       5

a client, in violation of Iowa Rules of Professional Conduct 32:1.5(a),

32:1.8(a), 32:5.4(a), and 32:8.4(b), (c), and (d).

      In total, the Board alleges Stowe violated multiple rules of

professional conduct and court rules. In his subsequent answers, Stowe

admitted four of the counts are true. The commission held a hearing on

October 31, where Stowe appeared pro se.

      III. Findings of Fact.

      On our de novo review, we make the following findings of fact. The

life story of forty-one-year-old Brian Stowe mirrors that of Dr. Jekyll and
Mr. Hyde. In the early phase of Stowe’s legal career, he was a model

citizen. During the day, he studied at Drake Law School. By night, he

worked as a police officer and drug enforcement agent in various

counties. In his spare time, Stowe coached youth basketball and little

league, in addition to authoring and publishing novels.

      In 2000, Stowe graduated from law school with honors. After his

admission to the bar, he joined the Finley Law Firm in Des Moines. He

made partner in only five years. To celebrate this accomplishment, in

March 2007, Stowe took his family on a cruise, which included a stop in

Belize.

      Stowe alleges that while in Belize, he was abducted, beaten,

sexually abused, and ransomed. However, other accounts indicate local

authorities arrested him for possessing cocaine. The commission did not

make a finding as to what really transpired in Belize.     Neither do we.

Whatever happened is not relevant to our decision.

      Stowe later returned to the United States, where he received

medical care. The Board launched an ethics investigation but ultimately

did not file a complaint.
                                        6

        After the alleged Belize incident, Stowe’s Hyde-like opposite

emerged. Stowe claims he developed posttraumatic stress disorder, but

did not seek counseling or treatment.         He alleges he became severely

depressed and began suffering from violent nightmares. Based on his

training as a drug agent, he knew that taking methamphetamine would

prevent    him    from   falling   asleep   and   consequently,   experiencing

nightmares.      Stowe was acquainted with a drug dealer through his

position as an attorney, purchased methamphetamine, and began to self-

medicate. Stowe found it glamorous to talk about himself as a lawyer to
individuals in the drug business, because he was not the typical drug

user.

        Stowe was unable to work because of these circumstances. His

marriage eventually ended.         He left his position as partner with the

Finley Law Firm and moved to northern Iowa, where he found

employment as an associate at the Thul Law Firm in Whittemore. Thul

Law Firm ultimately terminated Stowe’s employment on May 10, 2010.

        Shortly thereafter, Stowe was convicted in Emmet County for

possession of methamphetamine, in violation of Iowa Code section

124.401(5).      Stowe submitted an Alford plea and received a deferred

judgment contingent upon substance abuse treatment, which lasted

eighteen months. Stowe was then convicted in Palo Alto County on two

counts of felony forgery, in violation of Iowa Code section 715A.2. The

felony convictions arose from Stowe forging the signature of his client,

Ryan Yager, on two checks Stowe had stolen and used to transfer funds

into his personal bank account.

        Suffice it to say the record is replete with examples of Stowe’s

ethical failings, stemming from his unauthorized practice, excessive fees,

improper fee splitting, neglect of client matters, trust account violations,
                                          7

and misconduct arising from multiple criminal convictions.1 However, it

is unnecessary for us to address these other infractions because there is

sufficient evidence in the record to prove Stowe engaged in conversion of

client funds.     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams, 809
N.W.2d 543, 546 (Iowa 2012).

       IV. Ethical Violation.

       Stowe misappropriated client funds when he stole two checks from

his client and housemate, Ryan Yager. Stowe made out each check for

$200, forged Yager’s signature on both checks, and deposited the funds
in his Iowa Trust & Savings Bank account in Emmetsburg. Stowe did so

without Yager’s knowledge or permission. Moreover, Yager did not owe

Stowe legal fees based on their mutual agreement that Stowe could live

with Yager in exchange for free legal services.

       Based on his conduct, the State convicted Stowe on two counts of

felony forgery, pursuant to Iowa Code section 715A.2.                   At his plea

hearing, Stowe admitted he defrauded Yager and the bank. Moreover,

Stowe stated it was his decision to forge Yager’s name to the checks.

       In connection with the conversion of client funds, the Board

charged Stowe with violating rule 32:8.4(b).             The rule provides: “It is

professional misconduct for a lawyer to: . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Iowa R. of Prof’l Conduct 32:8.4(b). A lawyer

who commits a theft of funds engages in conduct involving moral

turpitude, dishonesty, and conduct that adversely reflects on the lawyer’s



       1Stowe admits violations of our ethical rules due to his possession of

methamphetamine conviction, mishandling of trust accounts, felony forgery
convictions, and unauthorized practice during the previous suspension of his license to
practice law.
                                     8

fitness to practice law. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carroll,

721 N.W.2d 788, 791 (Iowa 2006).

      Thus, we find on our de novo review that Stowe violated rule

32:8.4(b).

      V. Sanction.

      It is almost axiomatic that we revoke the licenses of attorneys who

convert funds when the attorney did not have a colorable future claim to

the funds. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelsen,

807 N.W.2d 259, 267 (Iowa 2011) (recognizing “it is almost certain that
we will revoke the license of any attorney involved in the conversion of

funds”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Anderson, 687
N.W.2d 587, 590 (Iowa 2004) (revoking attorney’s license for withdrawing

funds from an escrow account for his personal use, even though the

attorney later replaced the funds); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Williams, 675 N.W.2d 530, 533 (Iowa 2004) (revoking

attorney’s license for billing employer for fictitious insurance claims and

then transferring the funds to her personal account); Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 145 (Iowa 2004)

(revoking attorney’s license for stealing client funds, failing to cooperate

in the attorney disciplinary investigation, and lying to clients); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bell, 650 N.W.2d 648, 655

(Iowa 2002) (revoking attorney’s license for misappropriating a not-for-

profit organization’s funds); Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Leon, 602 N.W.2d 336, 339 (Iowa 1999) (revoking the license

of an attorney who misappropriated client funds, misrepresented case

status to clients, neglected matters, and made dishonest statements to

law partners and to a judge); Comm. on Prof’l Ethics & Conduct v. Ottesen,

525 N.W.2d 865, 866 (Iowa 1994) (revoking attorney’s license for
                                     9

withdrawing funds from the client’s trust account and converting them to

his own use); Tullar, 466 N.W.2d at 913 (quoting numerous cases stating

revocation is appropriate when attorneys convert client funds).

      We do not tolerate theft by Iowa lawyers. Adams, 809 N.W.2d at

545. A license to practice law is not a license to steal. Revocation is the

appropriate sanction when attorneys convert funds, because it “ ‘is the

only way to impress on [the attorney] and others the seriousness of these

offenses.’ ” Tullar, 466 N.W.2d at 913 (quoting Comm. on Prof’l Ethics &

Conduct v. Piazza, 405 N.W.2d 820, 824 (Iowa 1987)). Accordingly, the
amount of money converted does not lessen the discipline.         Anderson,
687 N.W.2d at 590.

      As in these prior cases, there is no persuasive proof Stowe earned

or had a colorable future claim to the funds converted.           See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 97 (Iowa

2006) (finding the attorney had a colorable future claim to the funds he

converted so suspension, not revocation, was appropriate). There is also

no evidence Stowe took the monies for use other than pecuniary gain.

See Tullar, 466 N.W.2d at 912–13 (revoking the license of an attorney

convicted of first-degree theft for misappropriation of funds held in trust

for his own personal use).      Instead, the record demonstrates Stowe’s

compelling personal need for money to feed his severe methamphetamine

addiction, to pay off his drug dealer who was blackmailing him, and to

support himself because he was fired from his job and evicted from his

home.   Accordingly, we find Stowe’s misconduct was motivated by a

desire for financial gain. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Howe, 706 N.W.2d 360, 380 (Iowa 2005) (recognizing as a mitigating

factor the lack of an attorney’s intent to obtain a personal financial

benefit from the misconduct).
                                     10

      Finally, an attorney’s conviction of a felony is “sufficient cause[] for

revocation or suspension” of a license to practice law.           Iowa Code

§ 602.10122(1); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Lyzenga, 619 N.W.2d 327, 332 (Iowa 2000) (revoking the license of a

lawyer who had a felony forgery conviction and recognizing “Lyzenga’s

felony forgery conviction . . . [is] alone sufficient reason to suspend or

revoke her license”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Palmer, 563 N.W.2d 634, 634–35 (Iowa 1997) (revoking the license of an

attorney who was convicted of a felony after stealing two credit cards and
using them to obtain funds for his own use).

      Forgery strikes at the very heart of an attorney’s trustworthiness

and honesty.     Lyzenga, 619 N.W.2d at 332.           We have previously

recognized the crime of forgery, by its very nature, reflects adversely on

an attorney’s fitness to practice law. Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Keele, 795 N.W.2d 507, 513 (Iowa 2011).            Thus, there is a

sufficient link between the criminal activity and the attorney’s ability to

function as a lawyer to justify discipline for the felonious conduct. Id.

      Although we have imposed lesser sanctions on certain attorneys

who have committed acts of forgery, those cases did not involve any

conversion of funds.     See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Newman, 748 N.W.2d 786, 788–89 (Iowa 2008) (reprimanding an

attorney who forged a judge’s signature on a court document); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Rylaarsdam, 636 N.W.2d 90,

93–94 (Iowa 2001) (suspending an attorney for six months for forging

clients’ signatures); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Clauss, 530 N.W.2d 453, 455 (Iowa 1995) (suspending an attorney’s

license for three years for forging and notarizing a signature on a return

of service).
                                   11

       Even when there is no felony forgery conviction, we revoke the

license of an attorney who commits multiple acts of forgery. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 382

(Iowa 2007) (revoking attorney’s license after the lawyer first forged a

judge’s signature and then later forged an estate executor’s signature on

court documents).

       Particularly egregious is the fact Stowe’s conversion activities

occurred in the context of a professional relationship.     Furthermore,

Stowe has only half-heartedly accepted responsibility for his actions,
shifting blame to his Mr. Hyde counterpart by stating his ethical failings

do not reflect his true character and it “wasn’t really me making those

decisions.” See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bieber, 824
N.W.2d 514, 528 (Iowa 2012) (accepting responsibility is a mitigating

factor).

       Given the facts above, we find revocation of Stowe’s license is

necessary for deterrence, protection of the public, and maintenance of

the reputation of the bar as a whole. See Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Vinyard, 656 N.W.2d 127, 132 (Iowa 2003).

       VI. Disposition.

       Revocation of Stowe’s license is the only discipline commensurate

with his actions.    We tax the costs of this proceeding to Stowe in

accordance with Iowa Court Rule 35.27(1).

       LICENSE REVOKED.